In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0002V
                                      Filed: June 1, 2016
                                        UNPUBLISHED

****************************
DANIELLE LIPSCOMB MALONE,              *
                                       *
                   Petitioner,         *       Damages Decision Based on Proffer;
v.                                     *       Influenza (“Flu”) Vaccine; Shoulder
                                       *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *       (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Sean Wesley Lyons, Nashville, TN, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On January 5, 2016, Danielle Lipscomb Malone (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an
influenza (“flu”) vaccine on November 26, 2013, and thereafter suffered from left
shoulder pain which was caused-in-fact by the flu vaccine. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On May 2, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On June 1, 2016, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $70,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $70,000.00, in the form of a check payable to
petitioner, Danielle Lipscomb Malone. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
DANIELLE LIPSCOMB MALONE,            )
                                     )
            Petitioner,              )
                                    )   No. 16-2V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$70,000.00 which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $70,000.00 in the form of a check payable to petitioner.

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                       Respectfully submitted,

                       BENJAMIN C. MIZER
                       Principal Deputy Assistant Attorney General

                       RUPA BHATTACHARYYA
                       Director
                       Torts Branch, Civil Division

                       CATHARINE E. REEVES
                       Acting Deputy Director
                       Torts Branch, Civil Division

                       GLENN A. MACLEOD
                       Senior Trial Counsel
                       Torts Branch, Civil Division


                         s/Christine Mary Becer
                       CHRISTINE MARY BECER
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-3665

Date:   June 1, 2016




                          2